           Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

FITBIT, INC.
                                                     Case No. 1:20-cv-11611-RGS
               Plaintiff,

      v.

KONINKLIJKE PHILIPS N.V.,

               Defendants.



               DEFENDANTS’ REPLY IN SUPPORT OF THEIR
      MOTION TO STAY CASE PENDING FORTHCOMING RESOLUTION OF
        PARALLEL INTERNATIONAL TRADE COMMISSION ACTION


                              Leave to file granted October 2, 2020
          Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 2 of 7



        Koninklijke Philips N.V. (“Royal Philips”) hereby respectfully replies to Fitbit, Inc.’s (“Fitbit”)

Opposition (Dkt. 50) to Royal Philips’s Motion to Stay (Dkt. 33, “Motion”).

        A.      Intervening Determinations In The ITC And Patent Office Have Now Made
                The Stay All The More Appropriate

        Just a few days ago on October 2, 2020 (which was after Fitbit’s Opposition was filed), the ITC

issued an final pre-trial order confirming that the trial will proceed on October 21-23, 2020. The result

of that hearing and remedy will undoubtedly be appealed by Fitbit leading to a pronouncement by the

Federal Circuit. As to infringement, the Judge also found as to the ’228 Patent that “Philips has shown

that the accused products infringe the ‘in turn’ limitation.” The Judge additionally granted summary

judgment in favor of Philips on economic domestic industry. If Fitbit plans to appeal, its appeal is due

to the Commission in the immediate future and then to the Federal Circuit to have the final word. At

the same time, the Judge granted summary determination of noninfringement as to Royal Philips’s ’464

and ’698 Patents relative to Fitbit, and those determinations will be appealed by Royal Philips. The

present declaratory judgment lawsuit merely duplicates and needlessly multiplies the proceedings

between the parties such that they should be stayed to secure judicial economy, avoid inconsistent

outcomes, and avoid undue burden. The ITC proceedings are on a fast track to final resolution of

issues between the parties including any appellate statements on the issues.

        In view of the foregoing, the Court should grant Royal Philips’s request to stay this case until

the ITC proceedings have fully played out.         Alternatively, because of these intervening events

happening just a few days before this brief was due (and after an intervening weekend)1, Royal Philips

requests leave to confer further on this matter with Fitbit, after which if the parties cannot agree on a

stipulation as to how to proceed, Royal Philips would be able to submit further briefing to supplement


1
  The parties reached agreement as to filing the present Reply and forthcoming Sur-Reply prior
to the ITC’s determinations, and have not otherwise conferred on them in the short time before
this brief was due.

                                                    2
          Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 3 of 7



its original Motion for the purpose of discussing the impact and import of the recent determinations

from the ITC and Patent Office. Indeed, this was the very proposal advanced by Fitbit in its own

Opposition. By that time, yet more information on the procedural posture of the ITC and Patent Office

proceedings may be available. Royal Philips submits that no additional briefing should be needed to

grant the requested Stay until the ITC proceedings have run their course, but makes this request simply

as an alternative should the Court want more briefing on the matter.

        B.      Royal Philips’s Motion Is Meritorious

                1.      Fitbit’s Vague Professed Harm Is No Different Than The Kind
                        Deemed Insufficient To Preclude A Stay In The Precedent Cited By
                        The Motion

        As to the first Landis factor (harm from a stay), Fitbit contends that it urgently needs to litigate

this declaratory judgment suit because it wants to remove the “cloud” purportedly created by concerns

that if Fitbit hypothetically were to prevail at the conclusion of the ITC proceedings, then Royal Philips

would, hypothetically, sue it again in district court. (Opp., p. 16-17.) However, apart from vaguely

alluding to this “cloud,” Fitbit fails to articulate what harm would come to it that warrants rushing to

preempt a hypothetical future timeline that.

        Fitbit’s Opposition notably ignores the fact that the kind of vague harm it professes to suffer

was deemed insufficient to preclude a stay in the cases that Royal Philips cited in the Motion, including

a case in which the court rejected the very same arguments made by Fitbit in that case, and granted a

stay pending the outcome of a parallel ITC proceeding in which Fitbit was the respondent:

               In addition, although Fitbit generally contends that a delay would be
               harmful, it fails to adequately articulate that harm. At the hearing, Fitbit
               stated it was motivated by the ‘harm that comes from having the cloud of a
               federal court lawsuit’ and the desire ‘to dispel that cloud at the earliest
               possible opportunity.’ Dkt. No. 66 at 10. Courts, however, are generally
               unwilling to presume delay is harmful without specific supporting
               evidence.

Aliphcom v. Fitbit, Inc., 154 F. Supp. 3d 933, 938 (N.D. Cal. 2015); see also Google Inc. v. Creative

                                                     3
          Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 4 of 7



Labs, Inc., No. 16-cv-02628-JST, 2016 U.S. Dist. LEXIS 163696, at *5 (N.D. Cal. Nov. 28, 2016) (the

“litigation cloud” argument against granting a stay is unpersuasive coming from a patent declaratory

judgment plaintiff) (relying on Aliphcom).

        Fitbit argues that only it, as the respondent in the ITC Action, should be able to seek a stay of a

parallel district court case, but this proposition was squarely refused by the cases cited in the Motion (p.

8-9), which Fitbit tellingly fails to dispute or even acknowledge.

                2.      The Circumstances Of This Case Make Proceeding Particularly
                        Unfair

        As to the second Landis factor (harm from proceeding), Royal Philips submits that the degree

of confusion and work created by litigating the present declaratory judgment claims alongside the ITC

proceedings – and possibly also parallel IPRs – constitutes a unique set of factors rising beyond just the

“hardship related to defending a lawsuit” (Opp., p. 8). Indeed, Fitbit itself would be harmed from the

extra confusion and expense, though obviously is willing to injure itself in an attempt to also injure

Royal Philips. Furthermore, Royal Philips has demonstrated how this particular lawsuit was filed for

improper purposes, and is hence inherently unfair to Royal Philips. Fitbit argues that Royal Philips

should be fine with engaging in extra litigation given that Royal Philips already commenced litigation

against Fitbit previously, but the existence of other pending litigation does not justify proceeding with a

new one for the wrong reasons.

                3.      A Stay Is Clearly The Appropriate Outcome

        As to the third Landis factor (orderly course of justice), it is clear that a stay will avoid the

significant confusion and risk of inconsistent judgments that would otherwise ensue by litigating this

case in parallel with the ITC, all for the sake of preempting a hypothetical follow-on district court

litigation that, if it ever even happened, would proceed in the not-too-distant future anyway.

        The recent and well-reasoned Aliphcom and Google decisions are directly on point to the


                                                     4
          Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 5 of 7



present facts, and both granted stays pending the resolution of a parallel ITC proceeding. Fitbit has no

real basis to distinguish Aliphcom, which was decided against Fitbit on essentially the same facts. With

respect to the Google case, Fitbit tries to make something out of the fact that the parallel ITC

proceeding in that case was up on appeal to the Federal Circuit, but the Google court hardly said that it

would not have granted the stay otherwise, and in fact expressly noted that guidance from both the

Federal Circuit and the ITC itself weigh in favor of granting a stay. Google, 2016 U.S. Dist. LEXIS

163696, at *8 (“Clearly, Congress thought that district courts would benefit from the guidance of the

ITC and Federal Circuit, even if those decisions are only persuasive.”).

        C.      Conclusion

        The facts in existence today compel granting Royal Philips’s Motion even more than when it

was originally filed. In the alternative, Royal Philips would request addition time to confer with Fitbit,

and file supplemental briefing concerning the intervening events in the ITC and Patent Office, if

necessary.




                                                    5
         Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 6 of 7




Dated: October 5, 2020                     Respectfully submitted,

                                           /s/ Jean-Paul Ciardullo
                                           Ruben J. Rodrigues (BBO 676,573)
                                           Lucas I. Silva (BBO 673,935)
                                           John W. Custer (BBO 705,258)
                                           FOLEY & LARDNER LLP
                                           111 Huntington Avenue
                                           Boston, MA 02199
                                           Phone: (617) 342-4000
                                           Fax: (617) 342-4001
                                           rrodrigues@foley.com
                                           lsilva@foley.com
                                           jcuster@foley.com

                                           Eley O. Thompson (pro hac vice)
                                           FOLEY & LARDNER LLP
                                           321 N. Clark Street, Suite 2800
                                           Chicago, IL 60654-5313
                                           Phone: (312) 832-4359
                                           Fax: (312) 832-4700
                                           ethompson@foley.com

                                           Jean-Paul Ciardullo (pro hac vice)
                                           FOLEY & LARDNER LLP
                                           555 South Flower St., Suite 3300
                                           Los Angeles, CA 90071
                                           Phone: (213) 972-4500
                                           jciardullo@foley.com

                                           Counsel for Koninklijke Philips N.V. and
                                           Philips North America, LLC




                                       6
         Case 1:20-cv-11611-RGS Document 54 Filed 10/05/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on October 5, 2020, a copy of the foregoing

document was filed with the Court through the ECF system and that a copy will be electronically

served on registered participants as identified on the Notice of Electronic Filing.



                                              /s/ Jean-Paul Ciardullo
                                              Jean-Paul Ciardullo




                                                 7
